COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Juan J. Martinez v. The State of Texas

Appellate case number:     01-15-00823-CR

Trial court case number: 17,543

Trial court:               506th District Court of Grimes County

        On November 17, 2016, this Court issued its opinion and judgment affirming Appellant
Juan J. Martinez’s three judgments of conviction. Our plenary power has not yet expired.
        On November 30, 2016, Martinez filed a motion requesting that we order the trial court’s
clerk to provide Martinez with a free copy of the trial court record to aid him in preparing
petitions for discretionary review and habeas relief. Martinez was indigent at trial and on appeal
and represents that he remains indigent. Because Grimes County has already paid for the
preparation of the trial court record in connection with his direct appeal to this Court, Martinez
contends that he should be furnished with a free copy for additional proceedings. Martinez does
not allege, and the record does not indicate, that he requested a copy of the trial court record
from the trial court or its clerk, or inquired about its cost, before seeking relief from this Court.
         The Court of Criminal Appeals has held that indigent defendants are not entitled to a free
copy of the trial record to prepare petitions for discretionary review or habeas relief. In re
Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App. 2014). As Martinez is not legally entitled to a
free trial record under these circumstances, we lack the authority to require the trial court’s clerk
to furnish him with a copy. Cf. In re Thomas, No. 14-16-00642-CR, 2016 WL 4484923 (Tex.
App.—Houston [14th Dist.] Aug. 25, 2016, orig. proceeding) (per curiam) (mem. op., not
designated for publication) (denying mandamus petition seeking to compel trial court to order its
clerk to give indigent defendant a free record after direct appeal). Thus, the motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually

Date: December 20, 2016